Citation Nr: 0620050	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  02-15 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of a fractured 
pelvis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to March 
1982.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  

A Board in December 2003 denied service connection for 
residuals of a low back injury.  The issue of whether new and 
material evidence had been received to reopen a claim for 
service connection for residuals of a fractured pelvis was 
remanded at that time to notify the veteran of a new 
regulation applicable to his claim and to provide him notice 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA).  VCAA complying notice was sent to the veteran in 
February 2004 and updated in October 2004.  The March 2006 
supplemental statement of the case (SSOC) provided the 
veteran with the new provisions of 38 C.F.R. § 3.156.  As the 
requirements of the Board's previous remand have been 
complied with, the Board proceeds with its review of the 
appeal.  

During the course of this appeal a regulation applicable to 
the underlying claim for service connection, pertaining to 
the presumption of soundness upon service enlistment, was 
revised.  VA must now show by clear and unmistakable evidence 
both that a disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
See VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003); Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).

The Court has held that, generally, the misapplication of, or 
failure to apply, a statutory or regulatory burden-shifting 
presumption does not constitute "new and material evidence" 
for the purpose of reopening a claim under 38 U.S.C.A. § 
5108. See Routen v. West, 142 F.3d 1434, 1440 (Fed. Cir. 
1998).  The invalidation of 38 C.F.R. § 3.304(b) is 
significant and was a substantive change in the applicable 
law creating a new basis for entitlement to the claimed 
benefit.  See Spencer v. Brown, 17 F.3d 368, 372 
(Fed.Cir.1994).  Arguably, such a claim should be treated as 
a new claim and not a request for reconsideration of a 
previously disallowed claim.  In this case the matter is moot 
as the decision below reopens the veteran's claim.  

The issue of entitlement to service connection for residuals 
of a fracture of the pelvis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision dated in August 1993, the RO 
denied service connection for residuals of a fracture of the 
pelvis on the basis that it existed prior to service and was 
aggravated therein.  The veteran did not file a timely notice 
of disagreement with that decision.  

2.  Additions to the record since the August 1993 RO decision 
include post-service medical records dated in recent years, 
which show symptoms attributed to an old pelvic fracture; 
such evidence indicates persistence of the underlying 
disability to the present; with application of current law, 
this evidence raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1993 RO determination that denied service 
connection for residuals of a fracture of the pelvis is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2005).



2.  Evidence received since the August 1993 RO determination 
that denied service connection for residuals of a fracture of 
the pelvis is new and material; accordingly, the claim for 
service connection for residuals of a fracture of the pelvis 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (effective August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Implementing regulations were published.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
The VCAA law redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

As explained below, this decision is limited to reopening of 
the veteran's claim for service connection for residuals of a 
fracture of the pelvis.  Because the evidence of record is 
sufficient for that purpose, there is no prejudice to the 
veteran in this adjudication without further discussion of 
the VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Background

In August 1993, the RO considered the veteran's claim and his 
service medical records and denied service connection for 
residuals of a fracture of the pelvis on the basis that it 
existed prior to service connection and was not aggravated 
during service.  The veteran did not file a timely appeal.  
Decisions of the RO which are not appealed are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2005).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

The United States Court of Appeals for the Federal Circuit 
has held that this is a jurisdictional matter.  That is, no 
matter how the RO developed the claim, VA has no jurisdiction 
to consider the claim unless the appellant submits new and 
material evidence.  Therefore, whether the RO considered the 
issue or not, the first determination which the Board must 
make, is whether the veteran has submitted new and material 
evidence to reopen the claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  See also Hodge v. West, 155 
F.3d 1356, 1360-62 (Fed. Cir. 1998).  

The Requirements for Service Connection 

Direct service connection is granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111.

As noted in the introduction above, VA must show by clear and 
unmistakable evidence both that a disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003.   The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under this rebuttal 
standard attaches.  See Cotant v. Principi, 17 Vet. App. 116 
(2003); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).
The Service Medical Records 

The service medical records were the only evidence at the 
time of the August 1993 RO decision.  

When the veteran was examined for service, in October 1978, 
he did not report the pelvis fracture and, on examination, 
his lower extremities, spine and other musculoskeletal organs 
were normal.  A veteran will be presumed to be in sound 
condition when examined, accepted and enrolled for service, 
except for defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment.  38 U.S.C.A. 
§ 1111 (West 2002).  

In March 1981, the veteran complained of groin pain, and 
tenderness was found in the suprapubic region.  A muscle 
strain was diagnosed.  Subsequent X-ray studies, in March 
1981, disclosed irregularity and widening of the symphysis 
pubis with thickening of the superior pubic ramus on the left 
side.  A bony fragment was present.  The doctor reviewing the 
X-rays concluded that the changes were suggestive of old 
trauma to the pelvis.  No definite acute fracture was seen, 
although some of the diastasis of the symphysis could 
represent an acute injury.  The concluding impression was 
evidence of old trauma to the pubic bones.  

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof) and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently the 
notation or discovery during service of such residual 
conditions (including healed fractures) with no evidence of 
the pertinent antecedent active disease or injury during 
service the conclusion must be that they pre-existed service.  
38 C.F.R. § 3.303(c) (2005).  Thus, the discovery of the 
veteran's fracture residuals during service, without evidence 
of injury during service, provided clear and unmistakable 
proof that the fracture happened before service.  The veteran 
has not contended otherwise.    

Subsequent notes reflect continuing complaints of pain in the 
pubic area.  In April 1981, the veteran was referred for an 
orthopedic consultation, noting a history of a suprapubic 
fracture in 1979.  The orthopedic consultation was done in 
May 1981, reporting an EPTS (existed prior to service) 
suprapubic fracture in 1977 with pain on running and other 
activities during the last 3 months.  It was noted that 
X-rays disclosed bony bridging of the fracture.  The 
diagnosis was EPTS (existing prior to service) fracture of 
the pubic rami with malunion.  A permanent profile was 
recommended.  

In April 1981, the veteran was given a temporary profile for 
the fracture of the pelvic bone.  In May 1981, the veteran 
was given a permanent profile for an EPTS fracture of the 
pubic rami with malunion.  In June 1981, the veteran was 
given a temporary profile for his fracture of the pelvis.  

The service medical records document continuing complaints of 
pain in the pubic area in July 1981 and September 1981.  

Reopening

The veteran filed an application to reopen the claim at issue 
in February 2002.  Effective for claims filed after August 
29, 2001:  A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  

New Evidence

In his current claim, notice of disagreement and appeal, and 
related correspondence, the veteran essentially restates his 
previous claim.  The veteran's various communications are 
cumulative and redundant of his previous claim, so they are 
not new and material evidence.  38 C.F.R. § 3.156(a) (2005).  
See also Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2001).  

The veteran also submitted copies of physical profile 
records, from his service medical records.  These were 
previously considered by the RO, which remarked that the 
profiles were to avoid aggravation.  They are not new 
evidence and are not a basis to reopen the claim.  

Additional evidence also includes extensive post service 
records covering his medical treatment from 1990 to 1991 and 
from 1996 to 2002.  These records show that an old fracture 
of the pelvis remained symptomatic.  While such was an 
established fact at the time of the August 1993 RO decision 
and, arguably, further evidence of this fact is both 
cumulative and redundant, some of the post-service medical 
evidence confirming current symptomatic residuals of a 
fracture of the pubic rami with malunion is evidence that 
supports the requirement of "a lasting worsening of the 
condition" -- that is, a worsening that existed not only at 
the time of separation but one that still exists currently 
exits, which is necessary for a grant of service connection.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  The Board 
finds that this additional evidence relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
Accordingly, this latter evidence is both new and material.  
38 C.F.R. § 3.156(a).  


ORDER

As new and material evidence has been received, the petition 
to reopen a claim of entitlement to service connection for 
residuals of a fractured pelvis is granted.  The appeal is 
granted to this extent only.  


                                                              


                                                              
REMAND

VA must show by clear and unmistakable evidence both that the 
disability at issue existed prior to service and that it was 
not aggravated by service.  See VAOPGCPREC 3-2003.  The 
veteran is not required to show his residuals of a pelvic 
fracture increased in severity during service before VA's 
duty under this rebuttal standard attaches.  See Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004);Cotant v. Principi, 
17 Vet. App. 116 (2003).  The Court noted that the government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any 
"increase in disability [was] due to the natural progress of 
the" preexisting condition.  Id.

The Court has recognized that temporary flare-ups of a pre-
existing disorder during service, without evidence of a 
worsening of the underlying condition, did not constitute 
aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-7 
(1991).  There must also be "a lasting worsening of the 
condition" -- that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  Routen, supra; Verdon, supra.  

In view of the foregoing, to include the decision reopening 
the veteran's claim, the question that remains is whether the 
medical evidence clearly and unmistakably shows that the 
veteran's preexisting pelvic disability was not aggravated 
during service.  There is no competent opinion of record that 
addresses this question.

In Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) addressed the presumption of soundness and whether 
it could be rebutted by a medical professional's after-the- 
fact opinion regarding the probable onset of the disease or 
condition.  The Federal Circuit concluded that while 
contemporaneous clinical evidence or recorded history is 
often necessary to rebut the presumption of soundness, there 
is no law requiring such evidence and when "a later medical 
opinion is based on statements made by the veteran about the 
preservice history of his condition, contemporaneous clinical 
evidence and recorded history may not be necessary."  Id. at 
1351.  

In view of the foregoing, the Board finds that the veteran 
should be afforded a VA orthopedic examination for the 
purpose of determining the current status of his residuals of 
s fracture of the pubic rami with malunion and to obtain an 
opinion as to whether such disability was aggravated during 
service.  Id.; 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, at 483.  Additionally, this notice must 
advise the appellant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to reopen 
and substantiate his claim for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for residuals 
of a fracture of the pelvis if service connection was 
granted.  Under these circumstances, the AMC/RO must ensure 
compliance with all notice requirements found in 38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159(b), to include as 
outlined by the Court in Dingess/Hartman v. Nicholson, supra.  



Accordingly, this case is REMANDED for the following action:

1.  Contact the veteran and provide him 
with notice of the evidence not of record 
that is necessary to substantiate his 
claim for service connection for 
residuals of a fracture of the pelvis.  
Notify the veteran of what evidence he 
should provide and what evidence VA will 
obtain in compliance with 38 U.S.C.A. 
§ 5103 and § 5103A.  

Specifically request that the veteran 
provide any evidence in his possession 
that pertains to his claim and has not 
been furnished previously.  See 38 C.F.R. 
§ 3.159(b).  

In conjunction with the foregoing, 
include corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that provides an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the current status of his 
residuals of a fracture of the pubic rami 
with malunion and to obtain an opinion as 
to whether such disability was aggravated 
during service.  After reviewing the 
relevant medical records in the claims 
file, to include the service and post-
service medical records; obtaining the 
medical history, the clinical evaluation, 
and any other tests that are deemed 
necessary, the examiner is asked to 
indicate with a yes or no answer whether 
the veteran's residuals of a fracture of 
the pubic rami with malunion were 
aggravated during service.  

The physician is advised that the legal 
standard here is not equipoise (as or 
more likely as not) but rather whether 
the evidence clearly and unmistakably 
shows that the veteran's residuals of a 
fracture of the pubic rami with malunion 
were not aggravated during service.   

The clinician is further advised that 
aggravation is defined for legal purposes 
as a worsening of the underlying 
condition, beyond its natural 
progression, versus a temporary flare-up 
of symptoms.

The examiner is also asked to provide a 
rationale for any opinion expressed.

3.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claim.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  Thereafter, the RO should 
readjudicate the issue of service 
connection for residuals of a fracture of 
the pubic rami with malunion, with 
consideration of the presumption of 
soundness and the law relating to the 
rebutting of that presumption.  See 38 
U.S.C. § 1111; VAOPGCPREC 3-2003; Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

The RO should note that during the course 
of this appeal, 38 C.F.R. § 3.304(b) was 
found to be invalid; under the current 
version of that regulation, there is a 
two pronged test for consideration in 
determining whether the presumption of 
soundness has been rebutted.  First, VA 
must show by clear and unmistakable 
evidence that the disease or injury 
existed prior to service.  Second, VA 
must show by clear and unmistakable 
evidence that the pre-existing disease or 
injury was not aggravated by service.  38 
C.F.R. § 3.304(b) (2005); VAOPGCPREC 3-
2003.

4.  If the benefit requested on appeal is 
not granted, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the last 
Supplemental Statement of the Case was 
issued.  A reasonable period of time for 
a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran, 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  







The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003), codified at 38 U.S.C. §§ 
5109B, 7112.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


